J-S72005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

WILLIAM AMOS CRAMER,

                            Appellant                    No. 1916 WDA 2013


       Appeal from the Judgment of Sentence Entered November 4, 2013
                In the Court of Common Pleas of Cambria County
              Criminal Division at No(s): CP-11-CR-0002128-2012


BEFORE: BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED DECEMBER 2, 2014

        Appellant,   William    Amos     Cramer   (“Cramer”),   appeals   from   the

judgment of sentence of life imprisonment without the possibility of parole,

and a consecutive term of 45 to 90 months’ imprisonment, imposed after he

was convicted of first degree murder, aggravated assault, and assault by a

prisoner.     On appeal, Cramer’s counsel, Ryan D. Gleason, Esq., seeks

permission to withdraw his representation of Cramer pursuant to Anders v.

California, 386 U.S. 738 (1967), as elucidated by our Supreme Court in

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981), and amended

in Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review,

we agree with counsel that an appeal on Cramer’s behalf would be frivolous.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S72005-14



Accordingly, we affirm Cramer’s judgment of sentence and grant counsel’s

petition to withdraw.

      The trial court set forth a detailed recitation of the facts of this case as

follows:

             Sometime, on August 4, 2012, Cambria County Prison
      officials transferred William Sherry ("Sherry") from the general
      prison population to Cell 67 of the Disciplinary Housing Unit
      ("DHU"). Because of the transfer, Sherry became cellmates with
      William Amos Cramer ("Cramer"). At 8:10 P.M. of the same day,
      when the prison staff distributed medications, they observed no
      problems occurring between the two inmates. In fact,
      Correctional Officers Daniel Link, Alan Bertram, and John Frank
      did not observe any problems between the two inmates either
      from the moment Sherry and Cramer became cellmates until
      approximately 9:15 P.M.

            Roughly fifteen minutes later, however, at 9:30 P.M.,
      chaos erupted. More specifically, someone activated the
      intercom in Cell 67 and attempted to communicate with the
      control unit by yelling into it. The unknown inmate's yelling,
      however, garbled his speech and Corrections Officers Jim
      Townson ("C.O. Townson") and Alan Bertram ("C.O. Bertram")
      were unable to decipher the message. Unsure what was
      occurring, C.O. Bertram informed C.O. Townson he would
      investigate the problem.

            Upon arriving at Cell 67, C.O. Bertram noticed Cramer
      standing in front of the cell door's window and therefore
      obstructing his view into the cell. Cramer yelled: "[G]et this
      molester out of my cell, what did you put him in here for[?]"
      C.O. Bertram instructed Cramer multiple times to "to get away
      from the window" — to "move away from the window" — so he
      could assess the situation. But Cramer refused to budge. Finally,
      C.O. Bertram faked Cramer one way and ultimately shifted
      Cramer's body enough that he could spot "what appeared at the
      time to be blood on the bottom bunk[‘s mattress]."

            Recognizing something was amiss, C.O. Bertram pushed
      his Personal Alarm Transmitter button. Next, the control center
      signaled a Code One for the DHU, which means an officer needs


                                      -2-
J-S72005-14


     assistance. Before any help could arrive, though, C.O. Townson
     opened Sherry and Cramer's door from the control unit. While
     the door opened, C.O. Bertram jammed it partially and
     instructed Cramer to "put his hands out" through the cracked
     door. Cramer complied and C.O. Bertram cuffed one of Cramer's
     hands. After C.O. Bertram cuffed one hand, he noticed
     Corrections Officers John Frank ("C.O. Frank”) and Terry Shean
     were relatively close. So he left the door he was jamming go,
     cuffed Cramer's other hand, and removed Cramer from the cell.

           Once C.O. Bertram removed Cramer, he passed him to
     C.O. Frank. C.O. Frank then escorted Cramer twenty feet to the
     shower area to get Cramer "away from the situation." During
     their short walk, C.O. Frank asked Cramer "what had
     happened?" Cramer responded three times: "[Sherry] had a
     n[*****] baby." Soon after that statement, C.O. Frank locked
     Cramer in the shower area, which doubles as an extra holding
     unit, until the prison staff has a situation — like the present one
     — under control. Locked in the shower area, C.O. Frank
     instructed Cramer he "had to go over to the cell" to check on
     Sherry, which caused Cramer to blurt out "there's no sense
     checking on him, he's dead."

           Cramer was right. Sherry was dead. After C.O. Frank
     removed Cramer from the cell area, C.O. Bertram spotted Sherry
     partially "on the floor at the corner of the bunk closest to the
     door." A sheet was tied around Sherry’s neck, run through his
     mouth, and tied around the bunk. That same sheet enabled
     Sherry's head to hover 12-inches from the floor, face down.
     Bertram cut the sheet around Sherry's neck and lowered him the
     rest of the way to the floor with C.O. Frank's assistance, who
     had just come from the shower area.

           Now on the floor, the corrections officers severed the
     bindings from Sherry's hands — which were behind his back —
     rolled his lifeless body over and discovered his feet were bound
     too. Next, C.O. Bertram worked to sever the foot bindings and
     C.O. Frank began chest compressions. The two officers
     alternated performing CPR until the medical team arrived.
     Unfortunately, the medical team could not save Sherry's life.

           While these events transpired, Corrections Officer
     Christopher Alexander ("C.O. Alexander") stood between the
     shower area Cramer was locked-in and Cell 67 where Sherry
     was. At that distance, C.O. Alexander could hear Cramer —


                                    -3-
J-S72005-14


     despite the commotion in Cell 67 and the yelling of the other
     inmates — say: "[Y]eah, he is dead. I killed him."

           Two weeks passed before a new twist took place. Namely,
     Cramer and fellow inmate John Teston ("Teston") found
     themselves being held next to each other in the DHU for a few
     days. Cramer was in Cell 37 and Teston in Cell 38. Because of
     the close proximity, the two inmates began to talk through the
     vents in their cells. Cramer initiated the rapport by asking Teston
     if he was white. Teston answered affirmatively and a lengthy six
     to seven hour conversation ensued.

           During that long conversation, Cramer told Teston that he
     murdered Sherry. That it began as a physical altercation. That
     he strangled Sherry with a bed sheet. That he knocked him
     unconscious. That he "slapped him around some more," "made
     him kiss his boot by kicking him in the forehead" and ultimately
     hung Sherry. He did all this for one reason: Sherry "had a
     n[*****] baby[ ] and he was a n[*****] lover." Then Cramer
     informed Teston he would send him a letter.

           And send him a letter he did. At suppertime, on August 17,
     2012, hours after their extended chat, Teston received his meal
     tray as usual through his cell door's four-by-fifteen inch pie slot.
     What was unusual about this supper delivery, however, was it
     contained some reading material. A letter concealed under the
     tray addressed to "John" — which is Teston's first name. Teston
     read the letter. He read Cramer's detailed description of how he
     murdered Sherry and "why he had done it."

        That letter says:

        John[:]

        Dude, what's up bro? Yeah that’s [sic] crazy how they put
        you on suicide watch for nothing ! [sic] [B]ut yeah dude I
        don't and didn't want to talk about what happened the
        other week exspecially [sic] in the vent. I don't trust dude,
        exspecially [sic] when we gots them n[******] up above
        us!

        [B]ut yeah dude, he was a half-breed, and he had a
        n[*****] baby he was cheating on this girl named Megan
        with a full blooded n[*****]! [T]here's 4 things I hate the
        most, a n[*****], a half-breed, a n[*****] lover, and
        some who associates with them. [B]ut anyways CO Frank,

                                    -4-
J-S72005-14


        good dude, one of us, he's a skin. [H]e came up to my cell
        earlier in the day, opened the door and came in, he gave
        me a can of chew and we bull shifted [sic] for a few. I
        guess Frank knew the dude from Ebensburg or some place,
        I don't know, but he said dude was a half-breed mongral
        [sic]. I was like yeah. [H]e was like yeah! So Frank
        punched the s[***] out of this dude. So we slapped him
        around for a few. (LOL). [T]hen we went on about our
        business. Well later on that night, dude tried to stab me
        with a unsharpened toothbrush, and while I was taking a
        s[***]. [H]e was f[******] me up on the shiner,
        punching[,] stabbing, p[****] s[***] he did. So I beat the
        n[*****] half-breed the f[***] up, tied him up, beat him
        some more, gave him a last word, made him kiss my boot
        and say the white man marches on, then threw him on the
        bed took a peace [sic] of sheet[,] strangled him, watched
        him die then I hung me a n[*****], you know I didn't
        intend to do it he just pushed the wrong buttons by
        sneaking me on the toilet.

        So yeah dude. Rip this up and flush it, if and when you
        decide, I have a spot on the crew for you!

        [Swastika symbol] Pearl Icings [Swastika symbol]

        Shocked Cramer provided him with a written confession,
     Teston notified an officer he wanted to talk to either a supervisor
     or a state trooper about the letter he received. Corrections
     Officer Randall Baker ("C.O. Baker") consented and contacted
     Lieutenant Donald Ochenrider ("Lieutenant Ochenrider"), the
     shift commander. Next, Lieutenant Ochenrider, C.O. Baker, and
     C.O. Bertram traveled to Teston's cell and entered it.

        Teston appeared nervous and asked if he could be removed
     from his cell "to another area where [he] could not be heard"
     because he "didn't want anybody to hear what [he] was saying"
     — especially Cramer. The corrections officers declined Teston's
     request. Teston then opened his hand and handed Lieutenant
     Ochenrider the letter. Lieutenant Ochenrider placed the letter in
     his pocket, exited Teston's cell with the other two officers, and
     headed back to his office. Once at his office, Lieutenant
     Ochenrider read the letter, realized he had information
     concerning Sherry's death, placed the letter in "a sealed bag,
     labeled it, and" locked it in a "contraband box in the
     administration area of the prison."


                                    -5-
J-S72005-14


        Before the next day's breakfast, Cramer contacted Teston
     again through the vent. In that conversation, Cramer told Teston
     that he wrote him another letter — a second letter — and that a
     block worker would deliver it. Sure enough, at breakfast, Teston
     received another letter from Cramer the same way he received
     the first — passed at a mealtime and hidden under a food tray.
     The contents and tone of the second letter, though, changed.
     Rather than describe how he murdered Sherry, Cramer directed
     his attention to Teston and Teston's failure to flush the letter.
     Not surprisingly, after reading the second letter, Teston felt
     threatened and feared both for himself and for his family. Soon
     afterwards, Teston gave Corrections Officer John Kirsch the
     second letter.

        The second letter states:

        What the f[***] dude! What the f[***] was you talking
        with the Lt and s[***] for last night? I know you
        f[******] told[,] dude. [sic] "I was listening in the vent"!
        [sic] What, you think this s[****] a joke? I trusted you!
        What the f[***] is your problem? I heard every word that
        was spoken in that cell, you f[******] Rat. Your [sic]
        playing a game that shouldn't be played. [sic] "What, did
        you give the letter to them, to"? [sic] [T]hat letter was
        supposed to be flushed down the toilet!. [sic] [T]hat Letter
        can get me booked for the rest of my life. What's Ms.
        Debbie going to think? [sic] When she finds you put her
        and the family in harms way. Man there was so much said
        about, in that letter.!. [sic] so much incriminating s[***].
        You just don't understand do you? [Y]ou didn't only put me
        in a f[*****] up position, you put a fellow skin and his
        family in a f[*****] up position. [N]ow people are going to
        look at me, f[*****] up. [sic] asking questions as what
        type of dude I f[***] with and bring into or make a fellow
        skin. (dude, you f[*****] up)! [Y]ou crossed Lines. Lines
        that should [not] be crossed.

        Over a month later, on September 24, 2012, Lieutenant
     Daniel Kearns ("Lieutenant Kearns") of the Pennsylvania State
     Department of Corrections transported Cramer, who was now no
     longer housed at the Cambria County Prison, to Mount Nittany
     Medical Center for testing. During their four hours together,
     Cramer volunteered some incriminating information. Specifically,
     Cramer stated: "[H]e had killed his cell mate [sic] in the Cambria
     County Jail." "[H]e tied him up, stabbed him, and choked him."

                                    -6-
J-S72005-14


     And he did it "because the guy had a biracial child." Cramer went
     on to say "he didn't care about telling" the State Corrections
     Officers who accompanied him that night "because he had
     already told the media."

        On October 10, 11, and 14, 2013, a jury trial took place and
     the testimony of Coroner Dennis Kwiatkowski ("Coroner
     Kwiatkowski") and pathologist Dr. Curtis Steven Goldblatt ("Dr.
     Goldblatt") confirmed what Cramer told both Teston and the
     State Corrections Officers and the other evidence suggested:
     Cramer murdered Sherry. Coroner Kwiatkowski testified: "[T]he
     cause of death was manual strangulation, the manner of death
     would have been a homicide." Dr. Goldblatt testified: "This 28-
     year old white male prisoner died as a result of asphyxia
     secondary to ligature strangulation." In layman terms, that
     means when Sherry was strangled with the bed sheet, "the force
     produced by [the sheet] compress[ed] the blood flow to the
     brain." Once "the blood flow to the brain is blocked, the brain
     doesn't get enough oxygen." If "the brain doesn't get enough
     oxygen," then the person will die. And that is what happened to
     William Sherry.1
          1
            Suicide by hanging was an impossibility because of “the
          horizontal furrow that encircled the neck.” Hangings have
          furrows that slant upwards because gravity suspends the
          body.

     Consequently, on October 14, 2013, the jury convicted Cramer
     of: (1) Criminal Homicide — Murder in the First Degree, (2)
     Aggravated Assault, and (3) Assault by Prisoner.

Trial Court Opinion 1 (TCO1), 1/23/14, at 1-9 (citations to the record

omitted).

     The trial court sentenced Cramer to a mandatory term of life

imprisonment for first degree murder, and a consecutive term of 45 to 90

months’ imprisonment for assault by a prisoner. Cramer did not file post-

sentence motions; instead, he filed a timely notice of appeal, as well as a

timely Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal.     The trial court filed a Rule 1925(a) opinion on January 23, 2014.

                                     -7-
J-S72005-14



On July 1, 2014, Attorney Gleason filed with this Court a petition to withdraw

and an Anders brief.

      “When faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the

request to withdraw.” Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.

Super. 2005) (quoting Commonwealth v. Smith, 700 A.2d 1301, 1303

(Pa. Super. 1997)).

      Prior to withdrawing as counsel on a direct appeal under
      Anders, counsel must file a brief that meets the requirements
      established by our Supreme Court in Santiago. The brief must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel's conclusion that the appeal is
         frivolous; and

         (4) state counsel's reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

      Santiago, 978 A.2d at 361. Counsel also must provide a copy of
      the Anders brief to his client. Attending the brief must be a
      letter that advises the client of his right to: “(1) retain new
      counsel to pursue the appeal; (2) proceed pro se on appeal; or
      (3) raise any points that the appellant deems worthy of the
      court[']s attention in addition to the points raised by counsel in
      the Anders brief.” Commonwealth v. Nischan, 928 A.2d 349,
      353 (Pa. Super. 2007), appeal denied, 594 Pa. 704, 936 A.2d 40
      (2007).

Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014). After

confirming that counsel satisfied these requirements, this Court must then


                                     -8-
J-S72005-14



conduct its own review of the record and independently determine whether

the appeal is in fact wholly frivolous.    Commonwealth v. Daniels, 999

A.2d 590, 594 (Pa. Super. 2010).

      Instantly, Attorney Gleason’s       Anders brief provides    a detailed

summary of the procedural history and facts of Cramer’s case with citations

to the record. It also includes a discussion of the four issues Cramer seeks

to raise on appeal, and an explanation of Attorney Gleason’s conclusion that

an appeal on Cramer’s behalf would be wholly frivolous. Attorney Gleason

supports his rationale with citations to the record, as well as relevant case

law. He has also certified in his petition to withdraw that he sent a copy of

his Anders brief to Cramer.     Attorney Gleason attached to his petition a

letter he sent to Cramer advising Cramer of the rights enumerated in

Nischan, 928 A.2d at 353. Therefore, we conclude that Attorney Gleason

has   complied   with   the   above-stated    requirements   for   withdrawal.

Accordingly, we will now independently review the four issues Cramer seeks

to raise herein, and also determine whether there are any other issues he

could arguably present on appeal.

      Cramer first seeks to challenge the sufficiency of the evidence to

sustain his first degree murder conviction.    Specifically, he avers that the

Commonwealth failed to prove he killed Sherry “in an intentional, deliberate,

and premeditated manner.”      Anders Brief at 22 (quoting 18 Pa.C.S. §

2502(d)). We disagree. Our Supreme Court has stated that “the period of

reflection required for premeditation to establish the specific intent to kill

                                    -9-
J-S72005-14



‘may be very brief; in fact the design to kill can be formulated in a fraction

of a second.’”    Commonwealth v. Rivera, 983 A.2d 1211, 1220 (Pa.

2009). Here, according to Cramer’s own words in his letter to Teston, he

beat Sherry, tied him up, and beat him some more.               See TCO1 at 5-6

(quoting Commonwealth’s Exhibit 29).         Cramer then paused his attack to

give Sherry “a last word,” and “made [Sherry] kiss [his] boot and say the

white man marches on” before strangling Sherry with a bed sheet. Id. This

evidence   demonstrates   that   Cramer      killed   Sherry   in   an   intentional,

deliberate, and premeditated manner. Accordingly, we agree with counsel

that Cramer’s attack on the sufficiency of the evidence to sustain his first

degree murder conviction is frivolous.

      Next, Cramer seeks to challenge the court’s denial of his pretrial

motion to suppress.

      Our standard of review in addressing a challenge to a trial
      court's denial of a suppression motion is limited to determining
      whether the factual findings are supported by the record and
      whether the legal conclusions drawn from those facts are
      correct. Since the prosecution prevailed in the suppression court,
      we may consider only the evidence of the prosecution and so
      much of the evidence for the defense as remains uncontradicted
      when read in the context of the record as a whole. Where the
      record supports the factual findings of the trial court, we are
      bound by those facts and may reverse only if the legal
      conclusions drawn therefrom are in error.

Commonwealth v. Spieler, 887 A.2d 1271, 1274-1275 (Pa. Super. 2005)

(citations omitted).




                                    - 10 -
J-S72005-14



        In Cramer’s motion to suppress, he sought to exclude several

statements he made to corrections officers around the time of Sherry’s

murder, arguing that the statements were “the product of custodial

interrogation” that was not preceded by Miranda warnings.1 This Court has

explained:

        A law enforcement officer must administer Miranda warnings
        prior to custodial interrogation. Commonwealth v. Johnson,
        373 Pa. Super. 312, 541 A.2d 332, 336 (Pa. Super. 1988). The
        standard for determining whether an encounter with the police is
        deemed “custodial” or police have initiated a custodial
        interrogation is an objective one based on a totality of the
        circumstances, with due consideration given to the reasonable
        impression      conveyed     to    the     person     interrogated.
        Commonwealth v. Gwynn, 555 Pa. 86, 723 A.2d 143, 148
        (1998). Custodial interrogation has been defined as “questioning
        initiated by law enforcement officers after a person has been
        taken into custody or otherwise deprived of his [or her] freedom
        of action in any significant way.” Johnson, 541 A.2d at 336
        quoting Miranda…, 384 U.S. [at] 444…. “Interrogation” is police
        conduct “calculated to, expected to, or likely to evoke
        admission.” Id. [(]quoting Commonwealth v. Simala, 434 Pa.
        219, 226, 252 A.2d 575, 578 (1969)[)]. When a person's
        inculpatory statement is not made in response to custodial
        interrogation, the statement is classified as gratuitous, and is not
        subject to suppression for lack of warnings. Id.

Commonwealth v. Baker, 24 A.3d 1006, 1019 (Pa. Super. 2011) (quoting

Commonwealth v. Mannion, 725 A.2d 196, 200 (Pa. Super. 1999)).

        We will address each of Cramer’s challenged statements in turn,

beginning with a statement he made to C.O. Bertram.            To reiterate, C.O.

Bertram responded to Cramer and Sherry’s cell to investigate the yelling
____________________________________________


1
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                          - 11 -
J-S72005-14



that the officers heard over the cell’s intercom system. When C.O. Bertram

arrived at the cell, he found Cramer standing at the door, blocking the

officer’s view inside the cell’s interior.   C.O. Bertram instructed Cramer to

move aside, at which point Cramer said, “get this molester out of my cell,

what did you put him in here for?”           See Trial Court Opinion 2 (TCO2),

9/4/13, at 17 (opinion accompanying trial court’s order denying Cramer’s

motion to suppress). Cramer contended in his suppression motion that this

statement should be excluded because he had not been provided with

Miranda warnings before making this comment.

      The trial court, however, concluded that Cramer’s statement was

gratuitous and, thus, no Miranda warnings were required.             We agree.

Cramer’s statement was not made in response to any comment or question

by C.O. Bertram that was “calculated to, expected to, or likely to evoke

admission.” Baker, 24 A.3d at 1019 (citation omitted). Instead, it was an

unforeseen and arbitrary response to the officer’s order that Cramer move

aside from the cell door’s window. Accordingly, Cramer’s claim that the trial

court erred by not suppressing this statement is frivolous.

      The next statements Cramer challenged in his pretrial motion to

suppress were those he made to C.O. Frank after C.O. Bertram had

handcuffed Cramer and removed him from the cell. See TCO2 at 18. At the

suppression hearing, C.O. Frank testified that as he approached the cell, he

could not see inside because C.O. Bertram was blocking his view.            N.T.

Suppression Hearing, 6/25/13, at 10.           C.O. Frank was directed to escort

                                      - 12 -
J-S72005-14



Cramer to the shower area and, as the officer did so, he asked Cramer,

“what happened?”       Id. at 13.      Cramer responded by stating, “he had a

n[*****] baby….”      Id. at 9.      Cramer repeated this same statement three

times. Id.

     Again,    the   trial   court   found   Cramer’s   three   statements   “were

gratuitous” and were not provided during a custodial interrogation.      TCO2 at

25. That determination is supported by the record. C.O. Frank responded

to an emergency situation and asked Cramer “what happened” before the

officer even knew that a crime had occurred.        As far as C.O. Frank knew,

Cramer was not a suspect in any offense when the question was posed to

Cramer, and nothing indicates the officer intended to elicit an incriminating

response.    Therefore, the court did not err in concluding that these three

statements by Cramer were not the product of a custodial interrogation.

See Commonwealth v. Umstead, 916 A.2d 1146, 1152 (Pa. Super. 2007)

(holding that a corrections officer’s asking an inmate if he witnessed an

assault on another inmate, and “what happened,” did not constitute an

interrogation; the inmate questioned “was not a suspect when the

questioning occurred, nor was he asked to disclose facts linking himself to

the attack….”).

     Next, Cramer asked the court to suppress his statements to C.O. Frank

that “[t]here is no sense in checking on him. He is dead.” N.T. Suppression

Hearing at 10. C.O. Frank testified at the suppression hearing that Cramer

made these statements after the officer “told him to stand by until we went

                                        - 13 -
J-S72005-14



over and checked on … [Sherry]….”       Id. at 14.   The trial court concluded

that Cramer’s statements were not made during the course of an

interrogation. Once again, we agree. C.O. Frank’s comment to Cramer to

“stand by” while they checked on Sherry was not a question, and nothing

indicated that C.O. Frank’s directive was “calculated to, expected to, or likely

to evoke admission.”        Baker, 24 A.3d at 1019 (citation omitted).

Accordingly, the trial court did not err in denying Cramer’s motion to

suppress these statements.

      Finally, we ascertain no error in the trial court’s decision not to

suppress a statement made by Cramer to C.O. Alexander. C.O. Alexander

was asked to keep watch outside the shower area where Cramer was

detained “and note anything Cramer may say.” TCO2 at 22. After Sherry

was pronounced dead, Cramer stated: “There goes the rest of my life, I’m

only twenty-one years old.” Id. at 23. Because these comments were not

made in response to any question or statement by C.O. Alexander, they

were not proffered during an interrogation.

      In sum, having reviewed each of the statements Cramer challenged in

his motion to suppress, we conclude that none of them were made during

the course of a custodial interrogation. Rather, they were gratuitous and, as

such, Miranda warnings were not required. Thus, the trial court did not err

in denying Cramer’s motion to suppress.

      In Cramer’s third issue, he avers that the trial court improperly

admitted “certain photographs of Sherry’s dead body that were possibly

                                     - 14 -
J-S72005-14



prejudicial due to their depiction of the injuries to Sherry.” Anders Brief at

25. Our Supreme Court has explained:

      We will affirm a trial court's admission of photographs absent an
      abuse of discretion. Further,

         When considering the admissibility of photographs of a
         homicide victim, which by their very nature can be
         unpleasant, disturbing, and even brutal, the trial court
         must engage in a two-step analysis:

            First a [trial] court must determine whether the
            photograph is inflammatory. If not, it may be
            admitted if it has relevance and can assist the jury's
            understanding of the facts. If the photograph is
            inflammatory, the trial court must decide whether or
            not the photographs are of such essential evidentiary
            value that their need clearly outweighs the likelihood
            of inflaming the minds and passions of the jurors.

Commonwealth v. Johnson, 42 A.3d 1017, 1033-1034 (Pa. 2012)

(citations omitted).

      In this case, the trial court found the photographs admissible, stating:

            In the instant matter, the photographs satisfy both steps
      of the two-step analysis – even though the satisfaction of one
      step would suffice to deny Cramer’s Motion.           First, the
      photographs are not inflammatory. Exhibit #37 depicts a close
      up of the horizontal furrow from the front and Exhibit #38
      provides a close up of the contusions on Sherry’s face that were
      “consistent with the edge of an object” and not a fist. Both
      photographs demonstrate unpleasant images of Sherry’s injuries
      in a homicide case but unpleasantness is not enough. The
      photographs must “inflame the minds and passions of the jury.”
      These images do not. They are simply documentation of the
      neck and facial injuries Sherry received.

            Second, even if the Court assumes the photographs are
      inflammatory, their evidentiary value “outweighs the likelihood
      that the photograph[s] will inflame the minds and passions of
      the jury.” Dr. Goldblatt testified that a suicide hanging was an
      impossibility because a horizontal furrow was present on

                                    - 15 -
J-S72005-14


      Sherry’s neck as opposed to a furrow that slanted upwards.
      Exhibit #37 illustrates this analysis. Dr. Goldblatt also testified
      the contusions on Sherry’s face suggest he was hit “with the
      edge of an object” and not a fist. And Exhibit #38 demonstrates
      that analysis. Consequently, if the Commonwealth uses the
      photographs to not only make sense of a witness’s testimony but
      also [to] corroborate it,6 then their evidentiary value supersedes
      any inflammatory effect.
         6
            As the Court noted [previously]…, not only do the
         photographs corroborate Dr. Goldblatt’s testimony but they
         also lend credibility to Teston’s testimony and Cramer’s
         first letter.

TCO1 at 13.

      We ascertain no error in the trial court’s determination that the at-

issue photographs were admissible for the reasons stated above.               In

particular, we have reviewed the pictures and agree with the court that they

are not inflammatory.      They depict Sherry’s face from the front and side,

and   show    cuts   and   scrapes   that   are   not   overly   gruesome.   See

Commonwealth’s Exhibits 37, 38. While the court is correct that the images

are unpleasant, it is also correct that they do not rise to the level of being

inflammatory. Accordingly, the court did not err in admitting this evidence.

      In Cramer’s fourth and final issue, he seeks to challenge the trial

court’s discretion in imposing a term of 45 to 90 months’ imprisonment

consecutive to his sentence of life imprisonment.          However, Cramer has

waived this claim by failing to file a post-sentence motion asserting it before

the trial court. See Commonwealth v. Bullock, 948 A.2d 818 (Pa. Super.

2008) (stating the right to appeal a discretionary aspect of sentence is not

absolute and is waived if the appellant does not challenge it in post-sentence


                                      - 16 -
J-S72005-14



motions or by raising the claim during the sentencing proceedings).

Accordingly, Cramer’s final issue is frivolous.

      In sum, each of the issues Cramer seeks to raise on appeal is

frivolous, and our review of the record has revealed no other issue(s) he

could assert herein.      Consequently, we affirm Cramer’s judgment of

sentence and grant Attorney Gleason’s petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2014




                                     - 17 -